Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
1.	The amendment filed 05/16/2022 has been received and considered. Claims 1-7 and 9-10 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Scott A. Elchert at FTBA Patent Center (FPC) FUJITSU TECHNOLOGY AND BUSINESS OF AMERICA, INC.  (Reg. No. 55,149) at 12:36 PM on May 24, 2022.

3.	The application has been amended as follows: 
1) Claim 1 line 4-5, the phrase “in which a plurality of guidance display is set;” has been replaced with 
--- in which a plurality of facilities and a plurality of guidance display are set; ---.
2) Claim 9 line 3-4, the phrase “in which a plurality of guidance display is set;” has been replaced with 
--- in which a plurality of facilities and a plurality of guidance display are set; ---.
3) Claim 10 line 5-6, the phrase “in which a plurality of guidance display is set;” has been replaced with 
--- in which a plurality of facilities and a plurality of guidance display are set; ---.

Allowable Subject Matter
4. 	Claim 1-7 and 9-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
While Raubal (“HUMAN WAYFINDING IN UNFAMILIAR BUILDINGS: A SIMULATION WITH A COGNIZING AGENT”) teaches a simulation method including arranging an agent, which has cognitive information and behaves in a virtual space based on the cognitive information, in the virtual space in which a plurality of facilities and a plurality of guidance displays are set, determining whether a guidance display of the plurality of guidance displays is present within a recognition field of view of an agent of the agents, determining whether the agent is located within a first range in which information of the guidance display is transmittable and first guidance information is obtained when determining that the guidance display is present within the recognition field, determining whether the agent is located within a second range in which the guidance display is recognizable and second guidance information is obtained when determining that the agent is not located within the first range, performing a first update process of the cognitive information of the agent when determining that the agent is located within the first range, wherein the first update process includes: calculating a first degree of coincidence, updating the cognitive information of the agent with the first degree of coincidence, determining whether the first degree of coincidence is equal to or greater than a predetermined value, designating a moving direction of the agent when determining that the first degree of coincidence is equal to or greater than the predetermined value, and not-changing the moving direction when determining that the first degree of coincidence is not equal to or greater than the predetermined value, performing a second update process of the cognitive information of the agent when determining that the agent is located within the second range, wherein the second update process includes calculating a second degree of coincidence between the second guidance information and the destination of the agent, updating the cognitive information of the agent based on the second degree of coincidence, and designating the moving direction of the agent, 
none of the prior art of record discloses a method for people flow in sign system, including:
 	(Claim 1) “…wherein the first update process includes: 
calculating a first degree of coincidence between facility information of the first guidance information and a destination of the agent; 
updating the cognitive information of the agent with the first degree of coincidence;
…; 
designating a facility of the facility information as a moving direction of the agent when determining that the first degree of coincidence is equal to or greater than the predetermined value;”,
(Claim 9) “…wherein the first update process includes: 
calculating a first degree of coincidence between facility information of the first guidance information and a destination of the agent; 
updating the cognitive information of the agent with the first degree of coincidence; 
…
designating a facility of the facility information as a moving direction of the agent when determining that the first degree of coincidence is equal to or greater than the predetermined value;”,
 	(Claim 10) “…wherein the first update process includes: 
calculating a first degree of coincidence between facility information of the first guidance information and a destination of the agent; 
updating the cognitive information of the agent with the first degree of coincidence; 
…
designating a facility of the facility information as a moving direction of the agent when determining that the first degree of coincidence is equal to or greater than the predetermined value;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146